DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference Fig. 1, Fig.2, Fig.9, Fig. 11, Fig. 13, Fig. 15, Fig.17, Fig. 19, Fig.21, and Fig.23 for not being labeled as prior art.
The  application  does  not have support in the specification or drawings for a configuration where the first lens is negative and the second lens is positive - the only drawings of lenses or explanations of an embodiment are for a first positive and first negative. 

 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim cites “wherein the objective I (1) and the objective II (2) are a combination of a positive lens and a negative lens” (line 5-6), which is of broad range. And claim also cites “when the objective I (1) is a positive lens, the objective II (2) is a negative lens” or “when the objective I (1) is a negative lens, the objective II (2) is a positive lens”, either of them is of a narrow range.

Claims 2-10 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding claim 2, the term of “the magnification”(line 4) is indefinite and lacks antecedent. Claim 2 depends on claim 1, but nowhere in claim 1 and claim 2 cite “a magnification”. It is unclear cited  “the magnification” is the magnification of the objective group (100) (as in claim3), the overall magnification (as in claim 4), or a magnification of the stepless zoom eyepiece group (200) (as in claim 6).

Claim 3-8 are rejected as containing the deficiencies of claim 2 through their dependency from claim 2.

Regarding claim 3, the term of “the size of a linear field of view”  (line 3) is vague and renders the claims indefinite. The claimed positioning the size of a linear field of view could be in the any axis. And doesn't find in the specification. Do applicants mean “a range of a linear field of view in along the optical axis Z of the objective group (100) direction”?

Regarding claim 9, the term of “the eyepiece III (3) is a biconvex positive lens, with a flat side S1 facing the object plane and a convex side S2 facing the eye” in lines 4-5 is vague and renders the claims indefinite. The eyepiece iii(3) is both biconvex or a one side flat?  Examiner understand the both sides are convex, and indicated in the specification and claim of their radius of curve to compare .

Claim 10 is rejected as containing the deficiencies of claim 9 through their dependency from claim 9.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makita et al. (JP2018-10217)

               Regarding claim 1, Makita teaches a portable zoom microscope (fig.17), comprising a case (fig.17, case)  and an optical system assembly installed in the case (fig.17, EL, eyepiece optical system), characterized in that the optical system assembly comprises an objective I (fig.9, L11), an objective II (fig.9, L12), an eyepiece III (fig.9, L21+L22), an eyepiece II (fig.9, L23)) and an eyepiece I (fig.9, L24) arranged in sequence along an optical axis Z from an object plane to eyes, 
wherein the objective I and the objective II  are a combination of a positive lens and a negative lens, that is, when the objective I  is a positive lens, the objective II  is a negative lens, or when the objective I  is a negative lens, the objective II  is a positive lens (fig.9, L11 is negative lens, L12 is positive lens, para 109, table 13); and the eyepiece III is a positive lens (fig.9 L21+L22, para 109, table 13), the eyepiece II is a positive lens (fig.9, L23, para 109, table 13), and the eyepiece I is a negative lens (fig.9, L24, para 109, table 13).

               Regarding claim 2, Makita discloses the invention as described in Claim 1 and further teaches wherein the objective I (fig.9, L11) and the objective II (fig.9, L12) are put together to form an objective group (fig.9, G1) which moves back and forth along the optical axis Z to realize focusing (fig.9, G1, para 107, independently moving the first lens group G 1 in the optical axis direction), and 
the eyepiece III (fig.9, L21+L22) moves back and forth along the optical axis Z to change the magnification (fig.9, para 106, line 2, variable magnification, para 109, table 13, D2 is moving) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable by Makita et al. (JP2018-10217)


Regarding claim 3, Makita  discloses the invention as described in Claim 2 and further teaches wherein the magnification of the objective group is in the range of 1x-30x (para 47, 1.2 to 3 times), and the size of a linear field of view is in the range of 0.2mm-5mm ( para 109, table 13, intermediate magnification focal length 23.1 - High magnification focal length 19.4 = 3.7), but is silent to wherein a focal length of the objective group  is in the range of 2mm-16mm;

However, the focal length of a microscope objective is typically between 2 mm and 40 mm that parameter is often considered as less important, since magnification and numerical aperture are sufficient for quantifying the essential performance in a microscope. And also annotated image below, the product on marketing wherein a focal length of the objective group  is in the range of 2mm-16mm (9mm) https://www.newport.com/p/M-20X


    PNG
    media_image1.png
    672
    1151
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date toprovide the zoom lens of Makita with objective lens of focal length as taught by commercial product for the purpose of the providing the range of focal length is in marketing. 
(further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).

Regarding claim 4, Makita in view of  the commercial product discloses the invention as described in Claim 3 and further Makita teaches wherein the overall magnification of the optical system assembly is in the range of 10x-500x (the commercial product, 20x), an aperture stop is located between the objective I (fig.9, L11) and the object plane (fig.9, O) and is close to the objective I (para 109, table 13, h is fixed from fig.9, L11) , a numerical aperture NA is in the range of 0.05-0.13 (para 111, table 14, NA = (6.35/(2*28.518) = 0.11), and a distance L1 from the object plane to the objective group (fig.9, G1) is in the range of 0.2mm-20mm (para 111, table 14, D0 = 9.7 ~ 13.7 mm).

Regarding claim 5, Makita in view of the commercial product discloses the invention as described in Claim 4 and further Makita teaches wherein the back-and- forth movement distance of the objective group (fig.9, G1) along the optical axis Z is in the range from - 2mm to + 2mm (0.727mm, para 110, W of D1); and 
in another embodiment (fig.11, an objective I, L11(-) ,an objective II, L12 (+), an eyepiece III, G2 (+), an eyepiece II, G3(+) and an eyepiece I,G4(-), para 116, lines 1-4) the back-and-forth movement distance between the eyepiece III (fig.11, G2) and the eyepiece 11 (fig.11, G3) is 0.2mm-25mm (para 123, table 17, D2, 0.3mm - 4.8mm).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the zoom lens of Makita with the back-and-forth movement of the lenses as taught by Makita (Fig.11) for the purpose of to perform zooming while keeping the diopter constant (para 118, lines 13-14).

Claim 6-8  are rejected under 35 U.S.C. 103 as being unpatentable over Makita et al. (JP2018-10217) in view of the commercial product and Shoemaker (US3,975,088).

Regarding claim 6, , Makita in view of the commercial product discloses the invention as described in Claim 5, but is silent to wherein the eyepiece III,  the eyepiece II and the eyepiece I form a stepless zoom eyepiece group, a magnification of the stepless zoom eyepiece group  is in the range from 10x to 25x, and a focal length of the stepless zoom eyepiece group (200) is in the range from 10 mm to 25 mm.

However, Shoemaker teaches wherein the eyepiece III (fig.1, I), the eyepiece II (fig.1,r3-r4) and the eyepiece I (fig.1, r4-r5) form a stepless zoom eyepiece group (fig.1), a magnification of the stepless zoom eyepiece group  is in the range from 10x to 25x (abstract, 12x), and a focal length of the stepless zoom eyepiece group is in the range from 10 mm to 25 mm (20.825 mm, col 1, 66).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the zoom lens of Makita with the objective lens as taught by Shoemaker for the purpose to provide an eyepiece which provides comfortable viewing by a microscopist with or without eyeglasses (col 1, lines15-16).

Regarding claim 7, Makita in view of the commercial product and Shoemaker discloses the invention as described in Claim 6 and further Makita teaches wherein a distance from the object plane to a highest point A of a central axis of the eyepiece group is fixed, and the distance is in the range of 30mm - 130mm (TL = 34.9 mm - 61.8 mm, para 109, table 13).

Regarding claim 8, Makita in view of the commercial product and Shoemaker discloses the invention as described in Claim 7 and further Makita teaches wherein the objective I (fig.9, L11), the objective II (fig.9, L12), the eyepiece III (fig.9, L21+L22), the eyepiece II (fig.9, L23) and the eyepiece I (fig.9, L24) are all made of high polymer plastics (para 45, line 9, the lens may be a plastic lens), refractive indexes of the objective I, the objective II, the eyepiece III, the eyepiece II and the eyepiece I are n1, n2, n3, n4 and n5 respectively (1.883, 1.883, 1.7293, 1.883, and 1.883); the abbe number of the objective I, the objective Ii, the eyepiece III, the eyepiece II and the eyepiece I is vi, v2, v3, v 4 and v 5 respectively (40.66, 40.66, 54.59, 40.66, and 40.66); materials of the objective I and the objective II meet the following relationships: 
1.0 <n2/n1 <1.4  (1),0.18< v 2/ v 1<1.1 (1); 
materials of the eyepiece II (4) and the eyepiece I (5) meet the following relationships: 0.7 <n4/n5 < 1.16 (1), 0.9< v 4/ v 5<5.4 (1); a material of the eyepiece III (3) meets the following relationships: 1.43 <n3 < 1.78 (1.72), 50 < v 3 <94.6 (54.59).
(see para 109, table 13, Lines 3-6, Lens Data )


Claim 9-10  are rejected under 35 U.S.C. 103 as being unpatentable over Makita et al. (JP2018-10217) in view of Ishihara (US5,749,008).

Regarding claim 9, Makita discloses the invention as described in Claim 1 and further teaches wherein the objective I (fig.9, L11), the objective II (fig.9, L12), the eyepiece III (fig.9, L21+L22), the eyepiece II (fig.9, L23) and the eyepiece I (fig.9, L24) are all aspherical lenses (para 45, line 1, the lens surface may be formed as an aspherical surface),

But Makita is silent to wherein the objective I is a biconvex positive lens, and the objective II  is a biconcave negative lens; the eyepiece III is a biconvex positive lens, with a flat side S1 facing the object plane and a convex side S2 facing the eye; the eyepiece II is a biconvex positive lens; and the eyepiece I is a negative meniscus lens with a concave side S3 facing the object plane and a convex side S4 facing the eye.

However, Ishihara teaches wherein the objective I is a biconvex positive lens (fig.7A, G1, col 13 table 5, and the objective II is a biconcave negative lens (fig.7A, G2, col 13, table 5); the eyepiece III is a biconvex positive lens (fig.7A, G3, col 13, table 5, S6 and S7), with a flat side S1 facing the object plane (col 13, table 5, S6) and a convex side S2 facing the eye (col 13, table 5, S7); the eyepiece II is a biconvex positive lens (fig.7A, G5, col 13, S11, S12); and the eyepiece I is a negative meniscus lens (fig.7A, G6) with a concave side S3 facing the object plane (col 13, table 5, S13) and a convex side S4 facing the eye (col 13, table 5, S15).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the zoom lens of Makita with the zoom lens as taught by Ishihara for the purpose of the providing the eyepiece having a wide dioptric power adjustment range for use as a viewfinder optical system (col 1, lines 26-28).

Regarding claim10, Makita in view of Ishihara  discloses the invention as described in Claim 9 and Makita further teaches wherein the objective I (fig.9, L11) and the objective II (fig.9, L12) are put together to form an air gap therebetween (fig.9, L11 and L12), and the eyepiece II (fig.9, L23) and the eyepiece I (fig.9, L24) are put together to form an air gap therebetween (fig.9, L23 and L24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872